Citation Nr: 1624251	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of right wrist (right wrist disability).

2.  Entitlement to a rating in excess of 20 percent for service-connected residuals of fracture right leg (right leg disability).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1962 in the Army.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran appeared and provided testimony before a Veterans Law Judge (VLJ) who is no longer before the Board.  As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in an April 2016 letter.  In May 2016, the Veteran indicated he did not wish to appear at another Board hearing.  Accordingly, appellate consideration may proceed.

These issues were previously before the Board in May 2014 and were remanded for further development, including providing updated VA examinations.  The requested development was completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As addressed below, the Board finds that the Veteran has reasonably raised the issue of entitlement to TDIU.  This issue, which is part and parcel of the increased rating claims on appeal, has been listed as a separate issue on the title page for procedural purposes only.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests the Social Security Administration (SSA) may have records relevant to the issues on appeal which have not yet been associated with the claims file.  During his June 2012 hearing, the Veteran testified he did not receive any disability compensation since stopping work in 1995, but instead only received "straight retirement."  However, in a November 2015 written statement, the Veteran indicated he had been on "disability" since 1995 due, at least in part, to his right wrist disability.  During his June 2010 VA examination, the examiner specifically indicated the Veteran was on "SSDI" (Social Security disability insurance), related, at least in part, to his right wrist or hand.  Accordingly, remand is required to obtain these potentially relevant records in the possession of another federal agency.

Upon remand the AOJ should also obtain any updated relevant treatment records at the VA medical facility in Augusta Maine since August 2015, if available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Advise the Veteran of the evidentiary requirements for establishing entitlement to TDIU, including providing him a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  Obtain any relevant VA treatment records, including any records at the VA medical facility in Augusta, Maine, since August 2015 and associate them with the claims file.

4.  Thereafter, after conducting any additional development deemed necessary, readjudicate the claims including entitlement to TDIU.  If any benefit on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

